  Case 18-26355        Doc 75    Filed 06/06/19 Entered 06/06/19 17:16:14          Desc Main
                                    Document Page 1 of 2




 Lon A. Jenkins (4060)
 Tami Gadd-Willardson (12517)
 MaryAnn Bride (13146)
 Katherine T. Kang (14457)
 OFFICE OF THE CHAPTER 13 TRUSTEE
 405 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 Telephone: (801) 596-2884
 Facsimile: (801) 596-2898
 Email: utahtrusteemail@ch13ut.org



                         UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                 CENTRAL DIVISION

IN RE:                                                CASE: 18-26355
NOELLE C. LEGENDRE                                    CHAPTER 13


Debtor
                                                      Hon. R. KIMBALL MOSIER

              TRUSTEE'S CONTINUING OBJECTION TO CONFIRMATION


         The Standing Chapter 13 Trustee, hereby objects to confirmation based on the following
unresolved issues:
   1. The Debtors(s)’ plan payment is $805, yet Schedules I & J show projected disposable
income of only $10.62. Therefore, Schedules I & J should be amended to establish that the
Debtor(s)’ projected disposable income is sufficient to make the plan payment.

   2. The Debtor(s) have listed a monthly mortgage payment on their budget. The Debtors
should provide proof that they are making postpetition monthly mortgage payments consistent
with the budget, or they should increase the plan payment by the amount of the mortgage
payment they are not making.
  Case 18-26355        Doc 75      Filed 06/06/19 Entered 06/06/19 17:16:14                Desc Main
                                      Document Page 2 of 2




    3. It appears that the debtor has new employment or income that is not disclosed on Schedule
I and debtor has not provided verification of such income. Prior to the confirmation hearing, the
debtor should provide the Trustee with verification of such income in the form of two recent
payment advices.

    4. The Debtor(s) failed to timely provide the Trustee with copies of their State and Federal
income tax returns for [2018] (see § 521(e)(2)(A)(i), Fed. R. Bankr. P. 4002(b)(2)(B), and Local
Rule 6070-1(c)(2)).

    5. The Debtor stipulated to be current on all plan payments through May, no later than June
10, 2019. As of June 6, 2019, the Debtor is delinquent $1795.00




            THEREFORE, the Trustee has an ongoing objection to the confirmation.

Dated: June 6, 2019                                  LAJ /S/
                                                     LON A. JENKINS
                                                     CHAPTER 13 TRUSTEE


                                   CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and correct copy of the foregoing Continuing Objection
to Confirmation was served upon all persons entitled to receive notice in this case via ECF Notification
or by U.S. Mail to the following parties on June 06, 2019:


SARAH L MATHEWS, ECF Notification
                                                          /s/ Amber Britt
